 


109 HR 3565 IH: Ready, Willing, and Able Act
U.S. House of Representatives
2005-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3565 
IN THE HOUSE OF REPRESENTATIVES 
 
July 28, 2005 
Mr. Kennedy of Rhode Island (for himself, Mr. Thompson of Mississippi, Mr. McIntyre, Ms. Jackson-Lee of Texas, Mr. Langevin, and Mr. Ford) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committees on Energy and Commerce and Homeland Security, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To promote the development of disaster plans that will protect the maximum number of citizens; to foster public trust, confidence, and cooperation with these plans; and to encourage greater public participation in homeland security by allowing the American people to have a direct and influential role in developing and modifying community disaster preparedness, response, recovery, and mitigation plans in collaboration with government officials, emergency managers, health authorities, and professional responders, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Ready, Willing, and Able Act. 
2.Findings The Congress finds as follows: 
(1)Research indicates that effective responses to emergencies, particularly terrorist attacks, require the United States to adopt a new paradigm for developing disaster plans. The current emergency management approach mistakenly assumes the general public to easily be prone to panic and social chaos and expects citizens to comply with disaster plans they had little or no direct influence in developing. Keeping the general public away from participating in the actual development of disaster plans, and failing to incorporate their common-sense knowledge, has alienated many citizens and jeopardized the ability of the United States to respond effectively to domestic emergencies. 
(A)According to the New York Academy of Medicine’s report, Redefining Readiness: Terrorism Planning Through the Eyes of the Public, despite this Nation’s investment in working out logistics and purchasing technology for responding to terrorist attacks and other disasters, current emergency response plans will ultimately fall significantly short of expectations because they were developed without the direct involvement of the public and therefore fail to account for all of the risks citizens would face in a disaster. Because current plans do not protect the millions of Americans who would be at risk of developing complications from the smallpox vaccine, 60 percent of citizens surveyed said they would not go to a public vaccination site in a smallpox outbreak. Because schools and workplaces have not been prepared to function as safe havens, 40 percent of citizens surveyed said they would not shelter in place for as long as told in a dirty bomb explosion. Only 20 percent of people believe disaster planners know very much about their concerns and needs in the event of a disaster; only 50 percent are confident that they would receive the help they might require in the wake of a disaster; and only 30 percent believe the public can have a lot of influence on disaster plans being developed. Nonetheless, even in communities that have never experienced a terrorist attack, over one-third of the population has a very strong interest in personally helping government agencies and community organizations develop disaster plans. 
(B)According to the Heritage Foundation Executive Memorandum, Beyond Duct Tape: The Federal Government’s Role in Public Preparedness, community public safety measures and disaster response activities will succeed only if they are community-based. Every community is unique and local preparedness planning must account for local conditions of culture, geography, language, infrastructure, politics, and numerous other factors. Programs are much more effective when members of the community are engaged in preparedness planning, sharing their concerns and ideas with emergency officials. 
(C)Direct, participatory disaster planning, unlike the current approach, is a fail-safe against developing unrealistic emergency plans. It benefits lawmakers, government officials, and professional responders by identifying the full range of risks that the public would face in disaster situations, by instructing what is feasible and not feasible in terms of crisis management, and by facilitating closer relations with leaders from different communities, which in turn fosters greater public trust and confidence. This is particularly important, as some communities may be less resilient to the consequences of disasters than others. For example, different communities have different degrees of access to health care, use languages other than English, and have variable levels of trust in traditional news sources, the medical community, and government officials. 
(2)According to Clinical Infectious Diseases: Confronting Biological Weapons, in June 2001, the simulated bioterrorism exercise, Dark Winter, was conducted to examine the challenges senior-level policymakers would face if confronted with a bioterrorist attack that initiated outbreaks of a contagious disease. The exercise was intended to increase awareness of the scope and character of the threat posed by biological weapons among senior national security experts and to bring about actions that would improve prevention and response strategies. One of the important lessons learned was that individual actions of United States citizens will be critical in ending the spread of a contagious disease, and leaders must gain the cooperation of the American people. Dark Winter participants concluded— 
(A)it is not possible to forcibly vaccinate the public or impose travel restrictions on large groups of the population without their cooperation; 
(B)to gain cooperation, the public must believe there is fairness in the distribution of vaccines and other vital resources; and 
(C)the public must be convinced that disease-containment measures are for the general good of society and that all possible measures are being taken to prevent the further spread of the disease. 
(3)Decades of social scientific research unequivocally demonstrate that people are often at their finest during crises, contrary to the widely held belief that disasters easily lead to panic and a breakdown in social order: 
(A)Rather than panicking, members of the public typically converge en masse to help when disasters strike. Numerous studies document the fact that individuals and groups in the immediate impact area of a disaster help manage evacuations, perform rescues, locate and dig out victims who are trapped, transport them to emergency care providers, and repeatedly put themselves in danger to ensure that others are safe. For example, in the immediate wake of the World Trade Center’s collapse, numerous ordinary citizens acted swiftly and collectively in supporting search and rescue activities despite the obvious hazards and uncertainty about additional attacks. 
(B)During disasters, people rarely panic, turn against their neighbors, or suddenly forget personal ties and moral commitments. Instead, the more consistent pattern is for people in disasters to bind and work together to help one another. For example, on September 11th, people successfully evacuated from lower Manhattan in one of the largest waterborne evacuations in history. Barges, fishing boats, ferries, and pleasure boats spontaneously and collectively supported the Coast Guard and harbor pilots in moving hundreds of thousands of people away from danger, as well as transporting emergency personnel and equipment to docks near Ground Zero. 
(C)Despite the fact that people may feel terrified in disaster situations, even to the point of feeling that their own lives are in imminent danger, individualistic, competitive behavior is rare. Instead, social bonds remain intact, and the sense of responsibility to family members, friends, fellow workers, neighbors, and even total strangers remains strong. For example, there are numerous accounts of healthy office workers delaying their evacuation in order to help injured and disabled colleagues down the stairwells of the World Trade Center. 
(D)Highly adaptive and pro-social behavior by the public is common in various types of crises, including public health crises. For example, when the greater Toronto area faced an outbreak of SARS in 2003 that sickened a disproportionate number of health care workers, hundreds of American physicians volunteered to aid their Canadian colleagues despite the fact that SARS was a potentially lethal disease.  
(E)Often, people focused on the managerial and technical challenges of crisis management misinterpret the general public as panic-stricken and chaotic when they are, in fact, engaging in rational behavior. Such behaviors include seeking more information, questioning authorities, and undertaking precautionary measures even if authorities believe these measures are unwarranted. 
(F)While there always exists a possibility for a breakdown in the social order during a crisis, numerous disaster experts agree that the most effective ways for government officials to counter any potential for panic and to facilitate recovery are— 
(i)to provide the public with the most accurate and timely information possible during a crisis and not withhold vital information; 
(ii)to make provisions for the ethical and rational distribution of vital resources that could have a direct impact on health; and 
(iii)to include community residents in disaster preparedness efforts before a crisis occurs to ensure that response plans are realistic and address the full range of risks that the public would face. 
(4)Civil-society organizations, those organizations created to bring people together for common pro-social purposes, such as professional societies, business groups, labor unions, service organizations, neighborhood associations, and faith-based groups, have assumed critical roles in responding to disasters. In the wake of the attacks on the World Trade Center and the Pentagon, civil-society organizations and their members organized themselves to aid the search-and-rescue efforts and the longer-term recovery process. Unions, tenant associations, professional societies, businesses, churches, and other groups galvanized existing social ties, leadership structures, and communication links to channel crucial aid: 
(A)The American Medical Association contacted State and local medical societies and specialty organizations to request volunteers. More than 1,700 medical personnel responded to requests for critical-care specialists. 
(B)Building trades and labor unions immediately gathered crews of engineers, ironworkers, laborers, Teamsters, and others to set up equipment and to look for architectural drawings in order to perform the dangerous work of searching through the rubble for survivors. One union hall located in Tribeca was converted into a Red Cross Disaster Service Center that helped connect affected residents with critical relief services. 
(C)Members of the Independence Plaza North Tenants’ Association in lower Manhattan effectively directed streams of people to safety and away from the World Trade Center complex; they organized urgent needs crews to canvass the area around Ground Zero looking for homebound residents who required assistance; and they acted as volunteers for local businesses when paid employees could not get to the area. 
(D)The Seamen’s Church Institute of New York and New Jersey, headquartered in lower Manhattan, dedicated its cooking facilities to feeding rescue and recovery workers; members of the Episcopal churches in the area took turns staffing the kitchen.  
(5)Effective communication by government and emergency officials helps facilitate the public’s productive responses to disasters: 
(A)According to the Presidential/Congressional Commission on Risk Assessment and Risk Management, risk communication and analysis should be integrated at all stages of the risk management process so emergency managers and government officials address issues of concern to the public and share information in a way that facilitates effective action and creates public confidence. 
(B)According to the New York Academy of Medicine’s report, Redefining Readiness: Terrorism Planning Through the Eyes of the Public, officials cannot effectively communicate risk to the public until they first learn the full range of risks the public would actually face in particular disaster situations. 
(C)According to the Heritage Foundation Executive Memorandum, Beyond Duct Tape: The Federal Government’s Role in Public Preparedness, the most vital role the Federal Government can have in enhancing the public response to a terrorist attack is to ensure that its communications are understandable, credible, and actionable.   
3.GoalsThe goals of this Act are as follows: 
(1)To promote the development of disaster plans that will protect the maximum number of citizens; to foster public trust, confidence, and cooperation with these plans; and to encourage greater public participation in homeland security by allowing the American people to have a direct and influential role in developing and modifying community disaster preparedness, response, recovery, and mitigation plans in collaboration with government officials, emergency managers, health authorities, and professional responders. 
(2)To create a working group composed of Federal officials and State, county, local, and tribal Citizen Corps Council members to coordinate the efforts of different government agencies in identifying, developing, and implementing strategies to allow the American public to have such a role. 
(3)To encourage greater public participation in homeland security and to improve disaster plans by enabling the States and localities to effectively incorporate volunteers from the general public to assume a direct and influential role in community-based disaster preparedness, response, recovery, and mitigation planning efforts in collaboration with State and local government officials, emergency managers, health authorities, and professional responders, thereby integrating these volunteers’ collective experiential knowledge into disaster plans which will ultimately protect many more citizens than would otherwise be possible. 
(4)To encourage integration of risk communication and analysis protocols into all stages of the risk management process within the Department of Homeland Security and the Department of Health and Human Services so that emergency managers, health officials, and government officials can better address issues of concern to the public and can share that information in a way that more effectively facilitates action and promotes greater public confidence and safety. 
4.Working Group to increase public participation in community-based disaster planning efforts 
(a)EstablishmentThe Secretary of Homeland Security and the Secretary of Health and Human Services, acting jointly, shall establish a working group to perform the duties described in subsection (b). 
(b)DutiesThe working group shall— 
(1)assist the Department of Homeland Security and the Department of Health and Human Services— 
(A)to promote the development of disaster plans that will protect the maximum number of citizens, to foster greater public trust, confidence, and cooperation with these plans, as well as to encourage greater public participation in homeland security, by identifying, developing, and reviewing strategies that provide the American people the means to volunteer to develop community-based disaster preparedness, response, recovery, and mitigation plans, and to modify pre-existing disaster plans, in collaboration with State and local government officials, emergency managers, health authorities, and professional responders;  
(B)to help State and local officials provide the necessary means and infrastructure for the American public to volunteer to assume a direct and influential role in community-based disaster preparedness, response, recovery, and mitigation planning efforts, and to modify pre-existing disaster plans, in collaboration with State and local government officials, emergency managers, health authorities, and professional responders, thereby integrating these volunteers’ collective experiential knowledge into disaster plans which will ultimately protect many more citizens than would otherwise be possible; and 
(C)to develop standards to measure the success of a community’s level of direct, participatory disaster planning efforts in— 
(i)building partnerships between State and local government officials, emergency managers, health authorities, professional responders, and community-based leaders of: industry and business, civil society organizations, schools, infrastructure (such as utilities, transit systems, railroads, ports, and airports) and health care organizations; 
(ii)identifying the full range of risks citizens would actually face as a result of a conventional or unconventional terrorist attack, as well as the most likely other disasters for their particular community; 
(iii)developing community-based disaster preparedness, response, recovery, and mitigation plans, and modifying pre-existing plans, which take into account the full range of risks identified pursuant to clause (ii); and 
(iv)developing communication links for government authorities to disseminate, in a timely manner, vital health and safety information to community-based leaders, allowing the information to be forwarded to the greater general public by individuals who speak the same languages and are part of their community’s particular culture and day-to-day life. 
(2)consult with the Department of Justice, the Department of Defense, the Department of Education, the Department of Commerce, the Department of Labor, the American Red Cross, and other agencies and organizations deemed appropriate by the working group to identify and develop strategies for— 
(A)promoting greater public participation in homeland security by facilitating community-based disaster preparedness, response, recovery, and mitigation planning efforts; and 
(B)helping State and local officials to incorporate public volunteers into community-based disaster planning efforts; 
(3)consult with and provide guidance to State and local governments for the purpose of helping them to provide the necessary means and infrastructure for the American public to have a direct and influential role in developing and reviewing community disaster preparedness, response, recovery, and mitigation plans, and to modify pre-existing disaster plans, in collaboration with State and local government officials, emergency managers, health authorities, and professional responders, thereby integrating these volunteers’ collective experiential knowledge into disaster plans which will ultimately protect many more citizens than would otherwise be possible; and 
(4)not later than the working group’s termination date described in subsection (g), prepare and present to the Secretary of Homeland Security and the Secretary of Health and Human Services specific recommendations on how the Department of Homeland Security and the Department of Health and Human Services may— 
(A)promote the development of disaster plans that will protect the maximum number of citizens; to foster public trust, confidence, and cooperation with these plans; and to encourage greater public participation in homeland security by providing the American people with the necessary means to volunteer to develop and modify community disaster preparedness, response, recovery, and mitigation plans in collaboration with government officials, emergency managers, health authorities, and professional responders; and 
(B)help State and local officials provide the necessary means and infrastructure for the American public to volunteer to assume a direct and influential role in community-based disaster preparedness, response, recovery, and mitigation planning efforts, and to modify pre-existing disaster plans, in collaboration with State and local government officials, emergency managers, health authorities, and professional responders, thereby integrating these volunteers’ collective experiential knowledge into disaster plans which will ultimately protect many more citizens than would otherwise be possible.  
(c)Membership 
(1)CompositionThe working group shall be composed of 21 members, as follows: 
(A)Three representatives of the Department of Homeland Security, as follows: 
(i)The Secretary of Homeland Security (or the Secretary’s designee). 
(ii)The Executive Director of the Office of State and Local Government Coordination and Preparedness (or the Executive Director’s designee). 
(iii)The Under Secretary for Emergency Preparedness and Response (or the Under Secretary’s designee). 
(B)Three representatives of the Department of Health and Human Services, as follows: 
(i)The Secretary of Health and Human Services (or the Secretary’s designee). 
(ii)The Director of the Centers for Disease Control and Prevention (or the Director’s designee). 
(iii)The Director of the Office of Public Health Emergency Preparedness (or the Director’s designee). 
(C)Fifteen members appointed by the Comptroller General of the United States in accordance with paragraph (2). 
(2)Appointed members 
(A)QualificationsThe Comptroller General of the United States may appoint an individual under paragraph (1)(C) only if the individual— 
(i)is a current member of a State, county, local, or tribal Citizen Corps Council; 
(ii)is not a Federal, State, or local government employee or elected official; and 
(iii)is not an employee, volunteer, or representative of a business, association, or advocacy organization involved in homeland security services other than volunteer services to Citizen Corps. 
(B)DiversityThe Comptroller General of the United States shall ensure that the members appointed under paragraph (1)(C)— 
(i)reflect a broad geographic and cultural representation; 
(ii)include at least 3 representatives from urban areas, 3 representatives from suburban areas, and 3 representatives from rural areas; and 
(iii)include 5 representatives who serve on a State Citizen Corps Council and 10 representatives who serve on either a county, local, or tribal Citizen Corps Council.  
(C)TermsEach member appointed under paragraph (1)(C) shall be appointed for the life of the working group. 
(D)ChairpersonNot later than 14 days after the date on which the Comptroller General of the United States completes the appointment of the 15 members required to be appointed under paragraph (1)(C), the Comptroller General shall designate the chairperson of the working group from among such members. 
(E)VacanciesA vacancy in the working group shall not affect the powers or the duties of the working group and shall be filled in the same manner in which the original appointment was made.  
(d)SubcommitteesThe working group may establish subcommittees for the purpose of increasing the efficiency of the working group. 
(e)MeetingsThe working group shall meet not less than 4 times each year. 
(f)StaffThe Secretary of Homeland Security and the Secretary of Health and Human Services may detail, on a reimbursable basis, personnel of the Department of Homeland Security or the Department of Health and Human Services, respectively, to the working group to assist the working group in carrying out the duties described in subsection (b). 
(g)TerminationThe working group shall terminate not later than 3 years after the date on which the working group adjourns its first meeting. 
(h)DefinitionsFor purposes of this section: 
(1)The term disaster includes terrorist attacks and any other emergency event designated by the working group involved. 
(2)The term working group means the working group established under this section.  
5.State cooperation with working groupClause (ii) of section 319C–1(b)(1)(A) of the Public Health Service Act (42 U.S.C. 247d–3a(b)(1)(A)) is amended— 
(1)in subclause (IV), by striking and at the end; 
(2)in subclause (V), by striking or at the end and inserting and; and 
(3)by adding at the end the following: 
 
(VI)will take specific steps to comply with the recommendations of the working group established pursuant to section 4 of the Ready, Willing, and Able Act to provide the means and infrastructure necessary for the public to volunteer to assume a direct and influential role in community-based disaster preparedness, response, recovery, and mitigation planning efforts, and to modify pre-existing disaster plans, in collaboration with government officials, emergency managers, health authorities, and professional responders, thereby integrating these volunteers’ collective experiential knowledge into disaster plans which will ultimately protect many more citizens than would otherwise be possible; or. 
6.Report to CongressNot later than 1 year after receiving the recommendations of the working group established pursuant to section 4, the Secretary of Homeland Security and the Secretary of Health and Human Services, acting jointly, shall submit a report to the Congress that includes each of the following: 
(1)The recommendations of the working group relevant to the Department of Homeland Security or the Department of Health and Human Services. 
(2)A description of the steps that have or have not been taken by each Federal department to implement the recommendations of the working group. 
(3)Thorough explanations for rejection of any recommendations by the working group. 
(4)Other steps taken to meet the goals of this Act. 
 
